                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


JOSEPH MARSELL CARTLIDGE,            )
                                     )
                   Plaintiff,        )
                                     )
                                     )            1:19cv292
                   v.                )
                                     )
JENNIFER SMITH, et al.,              )
                                     )
                   Defendants.       )


            MEMORANDUM OPINION, ORDER, AND RECOMMENDATION
                  OF UNITED STATES MAGISTRATE JUDGE

       This case comes before the Court on Plaintiff’s Application to

Proceed In Forma Pauperis (the “Application”)(Docket Entry 1) filed

in conjunction with his pro se Complaint (Docket Entry 2).           For the

reasons that follow, the Court will grant Plaintiff’s instant

Application for the limited purpose of recommending dismissal of

this action under 28 U.S.C. § 1915(e)(2) as frivolous, for failing

to state a claim, and as barred by various immunity doctrines.

                                 LEGAL STANDARD

       “The federal in forma pauperis statute, first enacted in 1892

[and now codified at 28 U.S.C. § 1915], is intended to guarantee

that no citizen shall be denied access to the courts solely because

his poverty makes it impossible for him to pay or secure the

costs.”   Nasim v. Warden, Md. House of Corr., 64 F.3d 951, 953 (4th

Cir.    1995)    (en    banc)    (internal   quotation     marks   omitted).

“Dispensing     with    filing   fees,   however,   [is]   not   without   its
problems. . . . In particular, litigants suing in forma pauperis

d[o] not need to balance the prospects of successfully obtaining

relief against the administrative costs of bringing suit.” Nagy v.

FMC Butner, 376 F.3d 252, 255 (4th Cir. 2004).                To address this

concern, the in forma pauperis statute provides that “the [C]ourt

shall dismiss the case at any time if the [C]ourt determines . . .

the action . . . (i) is frivolous or malicious; (ii) fails to state

a claim on which relief may be granted; or (iii) seeks monetary

relief against a defendant who is immune from such relief.”                  28

U.S.C. § 1915(e)(2).

      As to the first of these grounds, “a complaint, containing as

it   does    both     factual   allegations    and    legal   conclusions,   is

frivolous where it lacks an arguable basis either in law or in

fact.”      Neitzke v. Williams, 490 U.S. 319, 325 (1989).          “The word

‘frivolous’      is    inherently    elastic    and     not   susceptible    to

categorical definition. . . . The term’s capaciousness directs

lower courts to conduct a flexible analysis, in light of the

totality of the circumstances, of all factors bearing upon the

frivolity of a claim.”          Nagy, 376 F.3d at 256–57 (some internal

quotation marks omitted).        In determining frivolousness, the Court

may “apply common sense.”         Nasim, 64 F.3d at 954.

      As to the second ground, a plaintiff “fails to state a claim

on which relief may be granted,” 28 U.S.C. § 1915(e)(2)(B)(ii),

when the complaint does not “contain sufficient factual matter,

                                      -2-
accepted as true, to ‘state a claim to relief that is plausible on

its face.’”          Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (emphasis

added) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).        “Where       a    complaint    pleads   facts    that    are   ‘merely

consistent with’ a defendant’s liability, it ‘stops short of the

line       between       possibility   and    plausibility   of      “entitlement   to

relief.”’”       Id. (quoting Twombly, 550 U.S. at 557).                This standard

“demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.”          Id.     In other words, “the tenet that a court must

accept as true all of the allegations contained in a complaint is

inapplicable to legal conclusions.                  Threadbare recitals of the

elements of          a    cause   of   action, supported        by   mere   conclusory

statements, do not suffice.”              Id.1

       The third ground for dismissal under 28 U.S.C. § 1915(e)(2)(B)

generally applies to situations in which doctrines established by

       1
       Although “[a] document filed pro se is to be liberally
construed and a pro se complaint, however inartfully pleaded, must
be held to less stringent standards than formal pleadings drafted
by lawyers,” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citation
and internal quotation marks omitted), the United States Court of
Appeals for the Fourth Circuit has “not read Erickson to undermine
Twombly’s requirement that a pleading contain more than labels and
conclusions,” Giarratano v. Johnson, 521 F.3d 298, 304 n.5 (4th
Cir. 2008) (internal quotation marks omitted) (dismissing pro se
complaint); accord Atherton v. District of Columbia Office of
Mayor, 567 F.3d 672, 681-82 (D.C. Cir. 2009) (“A pro se complaint
. . . ‘must be held to less stringent standards than formal
pleadings drafted by lawyers.’ But even a pro se complainant must
plead ‘factual matter’ that permits the court to infer ‘more than
the mere possibility of misconduct.’” (first quoting Erickson, 551
U.S. at 94; then quoting Iqbal, 556 U.S. at 679)).

                                             -3-
the United States Constitution or at common law immunize government

entities and/or government personnel from liability for damages.

See, e.g., Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89

(1984) (discussing eleventh-amendment immunity of states and state

officials);   Pierson    v.   Ray,    386   U.S.   547   (1967)   (describing

interrelationship between 42 U.S.C. § 1983 and common-law immunity

doctrines); cf. Allen v. Burke, 690 F.2d 376, 379 (4th Cir. 1982)

(noting that, even where “damages are theoretically available under

[certain] statutes . . ., in some cases, immunity doctrines and

special defenses, available only to public officials, preclude or

severely   limit   the   damage      remedy”   (internal   quotation    marks

omitted)).

                               INTRODUCTION

     Asserting jurisdiction pursuant to “42 U.S.C. § 1983” (Docket

Entry 2 at 3), Plaintiff initiated this action against three

defendants:   (1) “The County of Forsyth” (“Forsyth County”), (2)

“Jennifer Smith” (“Detective Smith”), and (3) “Penn Broyhill” (“ADA

Broyhill”).   (Id. at 1-2.)       The Complaint’s “Statement of Claim”

states in its entirety:

           [Plaintiff], on July 1, 2018 in Forsyth county town
     of Kernersville was falsely arrested by [Detective] Smith
     of   the   Kernersville   Police   Department, and    was
     subsequently Unlawfully imprisoned in Forsyth County
     Detention Center for 247 days.

          1. False arrest - On Sunday, July 1st 2018
     approximately 5:40 P.M., a Kernersville police officer
     parked in the middle of South Main st. and Century blvd.,

                                      -4-
did a u-turn when [Plaintiff] drove past and pulled [him]
and Edward Squires over. Routinely [the officer] asked
for identification and learned of a warrant for Edward
Squires. Additional backup was called and came to the
scene, to include [Detective] Smith. [Edward Squires and
Plaintiff] both w[ere] asked to step out of the car.
Edward was arrested while [Plaintiff] was being badgered
with a rapid line of questioning from a field officer to
whom [Plaintiff] answered. [Detective] Smith came to
assist the officer and questioned [Plaintiff] about the
events of [his] day.     Upon answering her [Detective
Smith] said [Plaintiff] was obstructing justice because
she claimed [Plaintiff] knew Edward Squires was involved
in criminal activity and that [Plaintiff] was lying.
[Plaintiff] told her [he] was on probation and [he] can't
afford to get arrested. [Detective Smith] insisted
[Plaintiff] was being untruthful and gave [him] an
ultimatum to tell her what happened or be arrested for
obstruction. [Plaintiff] told her [he] was being
transparent about what happened and not knowing what
Edward was up to, then at that time [Plaintiff] was
arrested when [Detective Smith] ordered the field officer
to handcuff [him]. [Plaintiff] was never charged with
obstruction of justice.

     2. Illegal Search and Seizure - [Detective] Smith
asked for a search dog to sniff the car when [Plaintiff]
did not give consent to search the vehicle.      The dog
reacted to the car although there were no controlled
substances with odors found inside of the car.
Nevertheless the vehicle was searched.

     3. False Imprisonment - [Plaintiff] was incarcerated
in Forsyth County Detention Center from July 1st 2018
until Feb[r]uary 7th 2018 under criminal charges that
were dismissed against [him] Feb[r]uary 19th 2019.

     4. Right to Due Process - During [Plaintiff’s]
criminal litigation [Plaintiff] opted to represent
[himself] Pro se. [ADA] Broyhill was the assistant
district attorney assigned to [Plaintiff’s] case. There
are several date[s] to which this right was violated by
[ADA] Broyhill.

C    08/l7/2018 [Plaintiff] was not brought to court as
     a Pro se defendant
C    09/25/2018 [Plaintiff] addressed a letter to [ADA]
     Broyhill concerning [g]iving [Plaintiff] a copy of

                          -5-
            [his] discovery and toxicology report (Exculpatory
            evidence) 11/17/2018 [Plaintiff] was not brought to
            court as a Pro se defendant
       C    11/17/2018 [Plaintiff] was not brought to court as
            a Pro se defendant
       C    11/20/2018 [Plaintiff] addressed a letter to [ADA]
            Broyhill concerning not being brought to the
            courthouse as a Pro se defendant every scheduled
            calendar date
       C    12/03/2018 [Plaintiff] filed a bond motion to the
            courts that was not answered
       C    0l/25/2019 [Plaintiff] was not brought to court as
            a Pro se defendant

            There was no oral or written correspondence from
       [ADA] Broyhill during [Plaintiff’s] incarceration. [ADA]
       Broyhill   dilatory   [sic]  and   withholding   certain
       exculpatory information such as toxicology reports and
       discovery would have shown [Plaintiff’s] detention was
       not justified.

(Id. at 5.)2     The Complaint requests “monetary relie[f] in the

amount of $400,000.” (Id. at 7; see also id. (requesting no

injunctive relief).)

                           DISCUSSION

       The Court “cannot shoulder the full burden of fashioning a

viable complaint for a pro se plaintiff,” Simon v. Shawnee Corr.

Ctr., Civ. Action No. 13-521-GPM, 2013 WL 3463595, at *1 (S.D. Ill.

July 9, 2013) (unpublished), but liberal construction permits the

conclusion that the Complaint seeks relief, pursuant to 42 U.S.C.

§ 1983 for Defendants’ acts which “violat[ed] [Plaintiff’s] 4th


   2
     The Statement of Claim also asserts that “[o]ther relevant
information is on . . . a formal complaint in the NC State Bar
. . . [and] a letter to Senior Residence [sic] Judge of Forsyth
County Todd Burke” (Docket Entry 2 at 5-6), but the Complaint does
not include such documents (see id. at 1-8).

                                 -6-
Amendment right against False Arrest, False Imprisonment, and

Illegal Search and Seizure. . . . [and] deprived [Plaintiff] of

[his] 14th amendment right to Due Process and Equal Protection

Clause.”    (Docket Entry 2 at 4.)          Even liberally construed,

however, Plaintiff’s claims fail as a matter of law.

I. Forsyth County

     The Complaint includes Forsyth County in the caption, but

fails to include any factual allegations against this defendant.

(Compare id. at 1, with id. at 1-8.)        “Simply listing a name in a

caption, or as a defendant, is not sufficient to state a claim.”

Key v. South Carolina, No. 1:11-1613-DCN-JRM, 2011 WL 3846848, at

*2 (D.S.C. Aug. 10, 2011) (unpublished).           In any event, any claim

against Forsyth County fails as a matter of law, because (as

explained   below)   the   Kernersville    Police     Department   employs

Detective   Smith and   the   State   of   North    Carolina   employs   ADA

Broyhill, such that Forsyth County bears no responsibility for

their conduct.

II. Official Capacity Claims

     To state a claim for relief under Section 1983, Plaintiff must

allege factual matter showing “that [he was] deprived of a right

secured by the Constitution or laws of the United States, and that

the alleged deprivation was committed under color of state law.”

American Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49–50



                                  -7-
(1999).3       Moreover, Plaintiff must raise his Section 1983 claims

“against a ‘person’” capable of committing a violation of his

constitutional rights.          Conley v. Ryan, 92 F. Supp. 3d 502, 519

(S.D. W. Va. 2015) (quoting 42 U.S.C. § 1983).                 As “Congress did

not exercise its power to abrogate a state’s Eleventh Amendment

immunity when it enacted 42 U.S.C. § 1983,” Coffin v. South

Carolina Dep’t of Soc. Servs., 562 F. Supp. 579, 585 (D.S.C. 1983),

“a State is not a person within the meaning of § 1983,” Will v.

Michigan Dep’t of State Police, 491 U.S. 58, 64 (1989).

       The Complaint purports to assert an official capacity Section

1983 claim for damages against ADA Broyhill (see Docket Entry 2 at

2-7), but such claim qualifies as frivolous, because “a suit

against a state official in his or her official capacity is not a

suit       against   the   official   but   rather   is   a   suit   against   the

official’s office,” Will, 491 U.S. at 71, and “a State is not a

person within the meaning of § 1983,” id. at 64.                        In North



       3
           Specifically, Section 1983 provides, in pertinent part, that

       [e]very person who, under color of any statute,
       ordinance, regulation, custom, or usage, of any State or
       Territory or the District of Columbia, subjects, or
       causes to be subjected, any citizen of the United States
       or other person within the jurisdiction thereof to the
       deprivation of any rights, privileges, or immunities
       secured by the Constitution and laws, shall be liable to
       the party injured in an action at law, suit in equity, or
       other proper proceeding for redress[.]

42 U.S.C. § 1983 (emphasis added).

                                        -8-
Carolina, district attorneys and their assistants act as arms of

the State.     See N.C. Gen. Stat. §§ 7A-60 (creating prosecutorial

districts and position of district attorney), 7A-61 (empowering

district attorneys to “prosecute in a timely manner in the name of

the State all criminal actions”), 7A-63 (providing for assistant

district attorneys to aid district attorney), 7A-65 (establishing

compensation    for   district   attorneys   and   assistant   district

attorneys). As a result, any official capacity damages claim under

Section 1983 against ADA Broyhill suffers from an obvious fatal

defect, as “neither a State nor its officials acting in their

official capacities are ‘persons’ under § 1983,” Will, 491 U.S. at

71.

      Additionally, Plaintiff’s official capacity claims against

both Detective Smith and ADA Broyhill constitute claims “against

the governmental entity employing [each of them],” Nivens v.

Gilchrist, 444 F.3d 237, 249 (4th Cir. 2006), i.e., Kernersville

Police Department and the State of North Carolina. In that regard,

“claims against officers in their official capacities are claims

against the entities for which the officers were acting. . . . [T]o

establish liability on behalf of the entity, it must be shown that

the actions of the officers were unconstitutional and were taken

pursuant to a custom or policy of the entity.”       Giancola v. State

of W. Va. Dep't of Pub. Safety, 830 F.2d 547, 550 (4th Cir. 1987).

The Complaint alleges injury from the actions of Detective Smith

                                  -9-
and ADA Broyhill, but does not set out any factual allegations

showing that they acted pursuant to any official policy or custom

of    the   Kernersville     Police    Department    or the      State    of North

Carolina. (See Docket Entry 2 at 1-8.)

       In sum, the Complaint’s Section 1983 official capacity claims

against Detective Smith or ADA Broyhill fail as a matter of law.

III. Individual Capacity Claims

       The Complaint expressly asserts only official capacity Section

1983 claims against Detective Smith and ADA Broyhill.                   (See id. at

2.)    However, even if the Complaint asserted Section 1983 claims

against Detective Smith and ADA Broyhill in their individual

capacities, those claims also would fail as a matter of law.

A. Detective Smith

1. False Arrest/False Imprisonment

       “Actions under [Section] 1983 based upon claims of false

arrest or false imprisonment are properly analyzed as unreasonable

seizures     under     the   Fourth    Amendment.”        Day    v.     Milam,    No.

1:11–CV–97,     2011    WL   5190809    at   *4   (E.D.   Va.    Oct.    28,     2011)

(unpublished).       “The Fourth Amendment prohibits law enforcement

officers from making unreasonable seizures, and seizure of an

individual     effected      without   probable     cause   is    unreasonable.”

Brooks v. City of Winston–Salem, N.C., 85 F.3d 178, 183 (4th Cir.




                                       -10-
1996).     However, “[t]he Fourth Amendment is not violated by an

arrest based on probable cause.”              Graham v. Connor, 490 U.S. 386,

396 (1989).

     The Complaint alleges that, on July 1, 2018, an officer with

the Kernersville Police Department performed a traffic stop on

Plaintiff’s vehicle, discovered a warrant for the passenger of

Plaintiff’s vehicle, and thereafter arrested the passenger.                       (See

Docket Entry 2 at 5.)           Next, the Complaint states that Detective

Smith    arrived   on   the     scene   and    began    to    question     Plaintiff

regarding “the events of [his] day” and, after Plaintiff responded,

Detective Smith “said [Plaintiff] was obstructing justice because

she claimed [Plaintiff] knew [the passenger] was involved in

criminal    activity      and    that     [Plaintiff]    was     lying.”         (Id.)

According to the Complaint, “[Detective Smith] gave [Plaintiff] an

ultimatum     to   tell    her     what     happened    or      be    arrested     for

obstruction.”      (Id.)      Plaintiff allegedly responded that he “did

not know what [his passenger] was up to.”                    (Id.)    The Complaint

asserts that Plaintiff was “then at that time” arrested but does

not specify the crime charged, stating only that “[Plaintiff] was

never charged with obstruction of justice.”                   (Id.)    Nor does the

Complaint show that Detective Smith lacked probable cause for

Plaintiff’s arrest.

     Claims of false imprisonment address detention “without legal

process.”    Wallace v. Kato, 549 U.S. 384, 389 (2007).                 “Reflective

                                        -11-
of the fact that false imprisonment consists of detention without

legal process, a false imprisonment ends once the victim becomes

held pursuant to such process-when, for example, he is bound over

by a magistrate or arraigned on charges.” Id.                The Complaint

provides   no    facts   to   indicate   that   Plaintiff   suffered    false

imprisonment at any time.         (See Docket Entry 2 at 1-8.)         To the

contrary, the Complaint asserts that Plaintiff “was incarcerated in

Forsyth County Detention Center from July 1st 2018 until February

7th 2018[4] under criminal charges that were dismissed against [him]

February 19th 2019” (id. at 5), thus establishing that Plaintiff’s

detention coincided with the pendency of criminal charges, and did

not occur “without legal process,” Wallace, 549 U.S. at 389.

     As a result, Plaintiff’s claims for false arrest and false

imprisonment fail as a matter of law.

2. Illegal Search and Seizure

     The Fourth Amendment provides that “[t]he right of the people

to be secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures, shall not be violated . . . .”

U.S. Const. amend. IV.        However, a “canine sniff” conducted during

a lawful stop does not constitute a search under the Fourth

Amendment.      See United States v. Branch, 537 F.3d 328, 335–36 (4th


     4
       This date likely should read “February 7th 2019.”      (See
Docket Entry 2 at 5 (alleging that Plaintiff was “subsequently
[u]nlawfully imprisoned in Forsyth County Detention Center for 247
days”).)

                                     -12-
Cir. 2008).     Further, a “‘positive alert’ from a drug detection

dog, in and of itself, provides probable cause to search.”     Id. at

340 n.2.

     The Complaint alleges that “[Detective] Smith asked for a

search dog to sniff the car when [Plaintiff] did not give consent

to search the vehicle.”      (Docket Entry 2 at 5.) However, the

Complaint does not allege any factual matter showing that the

canine sniff occurred at a point at which the stop exceeded its

lawful basis (or that the stop lacked a lawful basis at its

inception).    (See id. at 1-8.)   Further, the Complaint states that

“[t]he dog reacted to the car” (id. at 5), which, “in and of

itself, provide[d] probable cause to search,” Branch, 537 F.3d at

340 n.2.5     Under these circumstances, Plaintiff's illegal search

and seizure claim fails as a matter of law.

     In sum, the Complaint’s claims that Detective Smith “carried

out an unlawful arrest against [Plaintiff] violating [his] 4th

amendment right against [f]alse [a]rrest, [f]alse [i]mprisonment,

and [i]llegal [s]earch and [s]eizure” (Docket Entry 2 at 4) fall

short because they lack supporting factual allegations sufficient



     5
        The Complaint states that “there were no controlled
substances with odors found inside of the car.” (Docket Entry 2 at
5 (emphasis added).)    However, the Complaint alleges no facts
showing how Plaintiff concluded that controlled substances in the
car lacked an odor detectable by a trained canine. (See id.) In
any event, the Complaint does not allege facts showing that
officers lacked a basis to rely on the positive alert. (See id.)

                                   -13-
to plausibly establish that Detective Smith unlawfully deprived

Plaintiff of his constitutional rights.             Therefore, the Court

should dismiss the Section 1983 claims against Detective Smith, to

the extent the Complaint asserts such claims against her in her

individual capacity.

B. ADA Broyhill

1. Due Process and Equal Protection

     The    Fourteenth   Amendment’s   Due    Process    Clause   prohibits

deprivation of “life, liberty, or property, without due process of

law.”   U.S. Const. amend. XIV, § 1.         “The first inquiry in every

due process challenge is whether the plaintiff has been deprived of

a protected interest ‘in property’ or ‘liberty.’”          American Mfrs.,

526 U.S. at 59. The Fourteenth Amendment’s Equal Protection Clause

provides that “[n]o State shall . . . deny to any person within its

jurisdiction the equal protection of the laws.” U.S. Const. amend.

XIV, § 1.   To succeed on an equal protection claim, a Section 1983

plaintiff    “must   first   demonstrate     that   he   has   been   treated

differently from others with whom he is similarly situated and that

the unequal treatment was the result of intentional or purposeful

discrimination.”     Morrison v. Garraghty, 239 F.3d 648, 654 (4th

Cir. 2001).

     Under a paragraph entitled “Right to Due Process” (Docket

Entry 2 at 5), the Complaint asserts that, “during [Plaintiff’s]

criminal litigation[,] [he] opted to represent [himself] [p]ro se”

                                  -14-
(id.) and that “[ADA] Broyhill was the assistant district attorney

assigned to [his] case” (id.).       The Complaint then states that (i)

“[Plaintiff] was not brought to court as a [p]ro se defendant” on

multiple dates (id.), (ii) “[Plaintiff] addressed a letter to [ADA]

Broyhill concerning not being brought to the courthouse as a [p]ro

se   defendant   every    scheduled     calendar      date”       (id.),   (iii)

“[Plaintiff] filed a bond motion . . . that was not answered”

(id.), (iv) “[t]here was no oral or written correspondence from

[ADA] Broyhill during [Plaintiff’s] incarceration” (id.), and (v)

“[ADA] Broyhill . . . withh[eld] certain exculpatory information

such as toxicology reports and discovery [which] would have shown

[Plaintiff’s] detention was not justified” (id.).

     The   Complaint   fails    to   provide    any   factual       allegations

demonstrating Plaintiff’s entitlement to appear in court on the

dates specified (or any other), to have his bond motion answered,

or to receive correspondence from ADA Broyhill.             (See id. at 1-8.)

Further, the Complaint offers nothing more than a conclusory

assertion that ADA Broyhill withheld evidence. (See id.) Finally,

the Complaint    makes   only   vague   references     to     a   violation   of

Plaintiff’s “14th Amendment Right to . . . Equal Protection Clause”

(id. at 3, 4), and fails to provide any factual matter regarding

any such violation (see id. at 1-8).           Simply put, the Complaint’s

conclusory statements do not provide a basis to support a Section

1983 claim that ADA Broyhill violated Plaintiff’s due process or

                                     -15-
equal protection rights.          See Iqbal, 556 U.S. at 678.    As such, to

the extent the Complaint asserts any such claims against ADA

Broyhill in his individual capacity, they fail as a matter of law.

2. Prosecutorial Immunity

       The Supreme Court has held that “absolute immunity appl[ies]

with    full    force”   to   a    prosecutor’s   activities    that    remain

“intimately associated with the judicial phase of the criminal

process.”      Imbler v. Pachtman, 424 U.S. 409, 430 (1976);           see also

Polidi v. Bannon, 226 F. Supp. 3d 615, 620 (E.D. Va. Dec. 28, 2016)

(“Prosecutors are absolutely immune from suits for money damages

for conduct in or connected with judicial proceedings.”).                  The

Complaint seeks damages from a state court prosecutor and, further,

fails to offer any factual allegations that would suggest that ADA

Broyhill acted outside of the judicial phase of the criminal

prosecution.      (See Docket Entry 2 at 4-5.)      As a result, the Court

should dismiss any Section 1983 claims against ADA Broyhill in his

individual capacity based on prosecutorial immunity.

                                   CONCLUSION

       The Court should dismiss the Section 1983 claims in the

Complaint under Section 1915(e)(2) as frivolous, for failing to

state a claim, and as barred by various immunity doctrines.

       IT IS THEREFORE ORDERED that Plaintiff’s Application for Leave

to Proceed In Forma Pauperis (Docket Entry 1) is GRANTED FOR THE



                                      -16-
LIMITED PURPOSE OF ALLOWING THE COURT TO CONSIDER A RECOMMENDATION

OF DISMISSAL.

     IT IS RECOMMENDED that the Section 1983 claims be dismissed

pursuant to 28 U.S.C. § 1915(e)(2).

                                     /s/ L. Patrick Auld
                                      L. Patrick Auld
                              United States Magistrate Judge


April 16, 2019




                              -17-
